U.S. DISTRICT COURT

TERN DISTRICT OF LOUISIANA
WES RECEIVED

OCT 25 2019 UNITED STATES DISTRICT COURT
TONY R. MOORE, cise WESTERN DISTRICT OF LOUISIANA

Ov ——SepiTy ALEXANDRIA DIVISION
BEN WILLIAM MEAUX, CIVIL DOCKET NO. 1:19-CV-1014-P
Plaintiff
VERSUS JUDGE DRELL
LOUISIANA DEPARTMENT OF MAGISTRATE JUDGE PEREZ-MONTES
PUBLIC SAFETY AND
CORRECTIONS, Z7'AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 9), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that all claims against the Louisiana Department of
Corrections and Defendant Shelly Desselle, and the claim for monetary damages
against James LeBlanc in his official capacity, are DENIED and DISMISSED WITH
PREJUDICE under 28 U.S.C. § 1915A.

“7G
THUS DONE AND SIGNED at Alexandria, Louisiana, this 24 day of

Cc-708 722019,

  
 
 

oe

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
